Citation Nr: 0410009	
Decision Date: 04/16/04    Archive Date: 04/21/04

DOCKET NO.  00-20 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for chorioretinitis of the left 
eye. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service from September 1955 to September 
1959.

This appeal arises from a June 2000 rating decision of the 
Cleveland, Ohio Regional Office (RO).  The veteran's de novo 
appeal was remanded by the Board to the RO in a January 2002 
decision.

The issue of entitlement to an effective date earlier than 
September 18, 2001 for the grant of service connection for 
neuropathy of the left forearm was withdrawn in writing by the 
veteran in February 2004.  The veteran had requested a travel 
board hearing in relation to his earlier effective date claim.  As 
the veteran has withdrawn the effective date issue from appeal, 
his request for a travel board hearing is also deemed to have been 
withdrawn.

The issue of whether there was clear and unmistakable error in an 
August 2002 rating decision has been raised by the veteran; 
however, as this issue has not been developed or certified on 
appeal, it is referred to the RO for appropriate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the veteran's appeal has been obtained by the RO.

2.  The veteran currently suffers from chorioretinitis that was 
first manifest during active military service.


CONCLUSION OF LAW

The veteran's chorioretinitis was incurred during active military 
service.  38 U.S.C.A. § 1131 (West 2002);  38 C.F.R. § 3.303 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he currently suffers from 
chorioretinitis that preexisted service and was aggravated during 
service.  He testified to the effect that difficulties he had with 
his eyesight while working during the nighttime as a military 
policeman put a strain on his eyes and lead to the worsening of 
his vision.  

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §  1131 (West 2002); 38 C.F.R. § 3.303 
(2003).  A preexisting disease or injury will be considered to 
have been aggravated by active military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to the 
natural progress of the disease.  38 C.F.R. § 3.306(a) (2003).  
Aggravation may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during an subsequent to service.  38 C.F.R. § 
3.306(b) (2003).

Generally, to support a claim for service connection, there must 
be: (1) competent lay or medical evidence of a current diagnosed 
disability or of persistent or recurrent symptoms of disability; 
(2) evidence which establishes the veteran suffered an event, 
injury or disease in service; and (3) evidence which indicates 
that the claimed disability or symptoms may be associated with the 
established event, injury or disease in service or another 
service-connected disability.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary of VA (Secretary).  The 
Secretary shall consider all information and lay and medical 
evidence of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When there is 
an approximate balance of positive and negative evidence regarding 
any issue material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  
To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

A veteran will be considered to have been in sound condition when 
examined, accepted and enrolled in service, except as to defects, 
infirmities, or disorders noted at the time of the examination, 
acceptance, and enrollment, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such service.  
38 U.S.C.A. § 1111 (West 2002).

In a July 2003 opinion, the General Counsel of the VA held that 38 
C.F.R. § 3.304(b) is inconsistent with 38 U.S.C.A. § 1111 insofar 
as section 3.304(b) states that the presumption of sound condition 
may be rebutted solely by clear and unmistakable evidence that a 
disease or injury existed prior to service, and that section 
3.304(b) is therefore invalid and should not be followed.  
VAOPGCPREC 3-2003 (July 16, 2003).  The opinion concluded that, to 
rebut the presumption of sound condition under 38 U.S.C.A. § 1111, 
VA must show by clear and unmistakable evidence both that the 
claimed disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  The claimant is 
not required to show that the disease or injury increased in 
severity during service before VA's duty under the second prong of 
this rebuttal standard attaches.  The presumption of soundness 
must be rebutted by clear and unmistakable evidence that the 
disease or injury existed prior to service and that no in-service 
aggravation occurred.


Factual background

On the September 1955 enlistment physical examination, visual 
acuity of the left eye was 20/200.  It was noted that left eye 
visual acuity was  not correctable.  

On the August 1959 separation examination, visual acuity of the 
left eye was 20/400.  It was noted that the veteran had frequent 
headaches that were attributed to poor visual acuity.  A 
contemporaneous eye clinic notation shows that the veteran had old 
choroiditis involving the macular area of the left eye.  The 
diagnosis was an old central choroiditis of the left eye that 
existed prior to service.  The cause of this condition was 
unknown.  

On VA eye examination in March 1960, the veteran complained of 
impaired left eye vision that started prior to service but grew 
worse during service.  He was never treated or hospitalized for an 
eye condition while in the service.  On examination, there was an 
irregular shaped area of healed chorioretinal scarring, heavily 
pigmented, beginning temporal to the disc and extending to the 
fovea.  The lesion was healed and inactive.  Left visual field 
included a central scotoma about five degrees in diameter. The 
diagnoses included healed, inactive, central chorioretinitis of 
the left eye.  

A December 1998 statement from Paul Weber, M.D., indicates that 
the veteran had a history of having been hit in the left eye as a 
child and that he had always assumed that this was the cause of 
his decreased vision.  Examination of the left eye revealed a 
central scar.  

The veteran testified in September 2001 that a preexisting left 
eye disability was aggravated during his military service; that he 
often worked at night as a military policeman which caused him to 
strain his eyes as he was having difficulty seeing; that he 
complained of headaches during service caused by eye strain; and 
that he did not have headaches after service.

A November 2001 statement from William Manthey, M.D., indicates 
that he had reviewed the veteran's entrance and separation 
physical examinations which showed a decrease in visual acuity of 
the left eye.  It was noted that there had to be some factor 
taking place during his enlistment that created this problem, 
either injury, an infectious process or vascular insufficiency.  
Based on reasonable historical evidence, it was opined that the 
veteran experienced a visual loss during his military service.  

On VA examination in November 2002, there was a heavily pigmented 
extensive chorioretinal scar of the left eye.  It was noted that 
the etiology of chorioretinitis was unknown.  The scar looked as 
if it could be from toxoplasmosis.  It was at least as likely as 
not that the chorioretinitis of the left eye preexisted entrance 
into service.  If visual acuity did decrease during service, it 
was felt that this was the natural progression of the disease.

On VA fee basis examination in June 2003, the diagnosis was a 
macular scar of the left eye which the veteran most likely had 
prior to service.  An addendum in September 2003 indicates that 
the veteran's claims folder had been reviewed.  Based on the 
medical record, it was noted that visual acuity did progress from 
20/200 to 20/400 while the veteran was in active service.  It was 
impossible to state whether this was secondary to the natural 
progression of the disease during service, although there was no 
evidence of any other eye injury occurring to cause progression of 
the decreased vision.  In summary, visual acuity did decrease 
while the veteran was in service and there was no evidence of any 
other disease at the time of service discharge which would have 
caused the progression other than the chorioretinal scar. 


Analysis

The Board's initial point of inquiry in this case will involve a 
determination as to whether the presumption of soundness may be 
rebutted.  In this context, it must first be determined whether 
chorioretinitis preexisted service.  

At the time of the September 1955 entrance physical examination, 
visual acuity of the left eye was 20/200 and uncorrectable.  
Otherwise, no disability of the left eye was found.  As refractive 
error is not a disability for VA adjudication purposes (see 38 
C.F.R. § 3.303), it must be concluded that the veteran's left eye 
was normal upon entrance into service.  

Conversely, at the time of the August 1959 separation examination, 
the veteran was diagnosed with choroiditis of the left eye that 
had existed prior to service.  The veteran then received a VA eye 
examination immediately following service.  In March 1960, the 
veteran reported that his impaired left eye vision had started 
prior to service.  The diagnosis was chorioretinitis of the left 
eye.  Dr. Webber noted in December 1998 that the veteran reported 
having been hit in the left eye as a child and that the veteran 
had always assumed that this accident had been the cause of his 
decreased vision.  The VA examiner in November 2002 opined that it 
was at least as likely as not that chorioretinitis of the left eye 
preexisted service.  Based on the medical evidence, the Board 
finds that there is clear and unmistakable evidence that the 
veteran's chorioretinitis existed prior to his military service.

Next for consideration is whether the veteran's preexisting 
chorioretinitis was aggravated by service.  The service medical 
records show that the veteran's visual acuity of the left eye 
decreased from 20/200 to 20/400 while he was in service.  The 
veteran maintains that this demonstrates that chorioretinitis 
increased in severity during service.

Dr. Manthey opined in November 2001 that, based on reasonable 
historical evidence, that the veteran experienced a visual loss 
during service.  A VA optometrist in November 2002 indicated that 
if visual acuity did decrease during service, that this was due to 
the natural progression of the disease.  It is important to note, 
however, that the optometrist was not able to locate all of the 
veteran's medical records.  As the optometrist did not have all of 
the veteran's records, less weight will be given to this opinion.  

On the other hand, an ophthalmologist in September 2003, had 
reviewed the complete medical record.  Based on this review, it 
was indicated that visual acuity did decrease during service.  
There was no evidence of any other disease, it was noted, at the 
time of service discharge that would have caused this progression 
other than the chorioretinal scar.  The Board will accord greater 
weight to this opinion as it was rendered by a medical specialist 
after reviewing the entire record.  It also is in concert with the 
inservice medical evidence and the private medical opinion in 
2001.  Thus, the Board finds that chorioretinitis did increase in 
disability during service.  As chorioretinitis increased in 
disability, the Board finds that this preexisting disability was 
aggravated during service.  Accordingly, as the evidence 
establishes that chorioretinitis preexisted service and was 
aggravated during service, the Board concludes that the 
presumption of soundness has not been rebutted.  See  VAOPGCPREC 
3-2003 (July 16, 2003).

As the presumption of soundness has not been rebutted, the Board 
is left with the service medical records which demonstrate that 
the veteran's left eye was normal on examination at the time of 
entrance into service.  At the time of separation from service, 
the veteran was diagnosed in August 1959 with choroiditis.  This 
is the first manifestation of a left eye disability in the medical 
record.  In March 1960 and currently, the veteran has been 
diagnosed with chorioretinitis.  The diagnosis in March 1960 
indicated that the chorioretinitis was healed and inactive.  

Service connection may be granted for any disease diagnosed after 
discharge, when the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  Choroiditis and chorioretinitis both concern the 
inflammation of the eye.  When choroiditis was diagnosed in August 
1959, it was noted that this was an old pathology.  Several months 
later in March 1960, chorioretinitis was diagnosed.  It was noted 
at that time that chorioretinitis was healed and inactive.  
Thereafter, there has never been any dispute as to the proper 
diagnosis of the veteran's left eye disability; that is, it is 
clear that the veteran suffers from chorioretinitis not 
choroiditis.  Thus, there are sound reasons to accept the 
proposition that chorioretinitis was present in August 1959.  

Accordingly, the Board concludes that the evidence supports the 
grant of service connection for chorioretinitis on the basis of 
its initial manifestation occurring during service.

The Board acknowledges that the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002)), was enacted during the pendency of the 
veteran's appeal.  The Act imposed certain notification 
requirements and clarified VA's duty to assist claimants in 
developing evidence pertinent to their claims.  In this regard, 
the Board notes that the instant claim of service connection for 
chorioretinitis is being granted in full.  Consequently, as the 
Board is issuing a favorable determination in this case, any 
determination as to whether the provisions of the VCAA have been 
complied with has been rendered immaterial.


ORDER

Entitlement to service connection for chorioretinitis of the left 
eye is granted.


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



